Appleton to explore sale of C&H Packaging (Appleton, Wis., July 27, 2009) Appleton announced its intention to explore options to sell C&H Packaging Company, a wholly-owned subsidiary Appleton acquired in April 2003. C&H Packaging is located in Merrill, Wis., and prints and converts flexible plastic packaging materials for companies in the food processing, household and industrial products industries. C&H Packaging employs approximately 100 people. Appleton’s chief executive officer, Mark Richards, said that Appleton intends to focus its performance packaging operations on film production. Appleton’s film-producing facilities include American Plastics in Rhinelander, Wis. and New England Extrusion in Turners Falls, Mass., and Milton, Wis. Appleton is evaluating the impact that a potential sale of C&H Packaging will have on Appleton’s financial statements; such impact could be material. Appleton said that it can offer no assurances that a transaction will occur or, if one is undertaken, its terms or timing. Appleton will provide no additional public comment about the progress or developments of this process unless its board of directors enters into a definitive sales agreement with a potential buyer. About Appleton Appleton creates product solutions through its development and use of coating formulations, coating applications and encapsulation technology. The Company produces carbonless, thermal, security and performance packaging products.
